NO. 07-06-0270-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   JULY 19, 2007
                          ______________________________

                               DANNY VILLA, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2006-412699; HONORABLE CECIL G. PURYEAR, JUDGE
                       _______________________________


Before CAMPBELL, HANCOCK and PIRTLE, JJ.


                            ON ABATEMENT AND REMAND


       Appellant Danny Villa1 appeals his convictions for the felony offense of driving while

intoxicated and punishment, enhanced by two prior felony convictions, at life imprisonment.

We abate and remand this cause to the trial court for appointment of new counsel.




       1
        The indictment shows appellant’s name as Daniel Villa. During a pretrial hearing
appellant informed the court his true name is Danny Villa and the trial judge stated the style
of the case would be in the corrected name. See Tex. Code Crim. Proc. Ann. art. 26.08
(Vernon 1989).
       Appellant's counsel has filed a motion to withdraw and a brief in support pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), in which she

represents she has searched the record and, in her professional opinion, under the

controlling authorities and facts of the case there is no reversible error or legitimate

grounds for appeal. Counsel has informed appellant by letter of his right to review the trial

record and to file a pro se response.         Johnson v. State, 885 S.W.2d 641, 645

(Tex.App.–Waco 1994, pet. ref'd). By letter this court also notified appellant of his

opportunity to submit a response to the Anders brief and motion to withdraw filed by his

counsel. Appellant has filed a pro se response raising four issues he believes show the

appeal has merit.    The State has filed a brief addressing the issues in appellant’s

response.


       Having reviewed the record and attempted to address the matters discussed in

appointed counsel’s Anders brief, appellant’s pro se response and the State’s brief, we find

that we cannot do so without addressing the merits of those matters. Accordingly, we must

conclude that arguable grounds for appeal exist. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex.Crim.App. 2005) (discussing choices available to court of appeals faced with

Anders brief and pro se response).


       To ensure appellant’s right to counsel, we grant appellant’s present counsel’s

motion to withdraw, abate the appeal, and remand the cause to the trial court for

appointment of new counsel. See Bledsoe, 178 S.W.3d at 827; Stafford v. State, 813
S.W.2d 503, 511 (Tex.Crim.App. 1991). We direct the trial court to appoint new counsel



                                             2
to represent appellant on appeal.      The trial court shall furnish the name, address,

telephone number, and state bar number of new counsel to the clerk of this court

immediately after the appointment is ordered. Appellant’s brief shall be due forty-five days

from the date of the trial court’s appointment of new counsel. All other appellate deadlines

shall be in accord with the Texas Rules of Appellate Procedure.


       It is so ordered.


                                                 Per Curiam




Do not publish.




                                             3